Journal Entries (1824-25): Journal3: (1) Motion for rule to make return to certiorari or to show cause, granted *p. 483; (2) motion to quash certiorari *p. 505. Journal 4.: (3) Certiorari quashed, judgment for costs MS p. 59.
Papers in File : (1) Affidavit and petition for certiorari, allowance; (2) writ of certiorari; (3) motion for rule to make return to certiorari; (4) notice of rule to make return; (5) affidavit of service of certiorari; (6) return to certiorari; (7) motion to quash certiorari; (8) assignment of errors, joinder in error.
1824-36 Calendar, MS p. 28.